Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s responses filed on 02/03/2022 and 02/04/2022 are acknowledged.
3.	Claims 3-24 are pending and under consideration.
4.	The following rejections are necessitated by Applicant’s amendments filed on 02/04/2022.
5.	The following is a quotation of 37 C.F.R. 1.111(b)   
(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

6.	The requirement to argue the rejections separately is set forth in 37 CFR 1.111(b) by the indication to reply to the rejections distinctly and specifically, contrary to Applicant’s argument on pages 11-12 of the reply filed on 02/03/2022.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

8.	Claims 3-15 and 18-20 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: the E59, E14, E17, E23, S91 and H6.2 antibodies which bind to IgE; IgE binding antibodies comprising all 6 CDRs of each of the E59, E14, E17, E23, S91 and H6.2 antibodies; and methods of using these antibodies, including methods of treatment.  The specification does not provide reasonable enablement for: the genus of proteins recited in the claims which differ from the E59, E14, E17, E23, S91 and H6.2 antibodies produced in the specification and methods of using these antibodies, including methods of treatment.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses on pages 37-39 that Applicants have used mouse monoclonal antibodies Founder E17, Founder F11 and Founder P6.2 which were made in WO 2015/013 with low binding affinities for human IgE of about 6.92 x 10-7, 8.19 x 10-8 and 2.54 x 10-6, 
E59 VH/VL: SEQ ID NOs 1/3; 
E14 VH/VL: SEQ ID NOs 58/59; 
E17 VH/VL SEQ ID NOs 60/61; 
E23 VH/VL SEQ ID NOs 62/63; 
S91 VH/VL SEQ ID NOs 64/65; and 
H6.2 VH/VL: SEQ ID NOs 66/67.  

The heavy chain sequences of the E14, E17, E23 and E59 (SEQ ID NOs 1, 58, 60 and 62) are 100% sequence identical to each other.  So, these antibodies only differ in their light chain sequences.  SEQ ID NO:3 differs from SEQ ID NO:s 59 by one S to A amino acid change at position 33.  SEQ ID NO:3 differs from SEQ ID NO:s 61 by one S to A amino acid change at position 35.  SEQ ID NO:3 differs from SEQ ID NO:63 by 3 amino acids H to Y at position 34, E to K at position 59 and S to A at position 60.  This is the entirety of the differences amongst the E14, E17, E23 and E59 antibodies. 
Then, Applicant aligned the sequences of the humanized VH and VL sequences, kept the common sequences and put an x at the amino acids that didn’t align.  The alignment of the VH sequences is 3 different sequences and the alignment of the VL sequences is 4 nearly identical sequences aligned with 2 additional sequences for the humanized F11 and P6.2 founder antibodies of S91 and H6.2.  The claimed invention is directed to humanized versions of known 
Applicant claims that CDRs don’t determine the binding specificity of the claimed antibodies despite using the IgE-binding CDRs and SDRs which were known to bind to IgE when making their humanized versions of the mouse anti-IgE antibodies.  Applicant’s arguments regarding the homologous nature of the 6 antibodies is not surprising given that Applicant selected the framework regions to humanize the antibodies.  The antibody sequences being homologous is by design.  
Applicant is essentially aligning three separate humanized IgE binding antibodies with 3 different CDRs sets which independently bind to different epitopes on IgE with low affinity and then they are arguing that the common amino acids between the three antibodies including the framework regions which they themselves designed and selected are responsible for the IgE binding instead of saying that the CDR combinations are responsible for the IgE binding, though the CDRs sets were already known to bind to IgE irrespective of the framework regions selected in the humanized antibodies.  The addition of amino acids outside of the CDRs in common with other antibody sequences is not responsible for the IgE binding absent evidence to the contrary.  There is nothing within the specification or Applicant’s arguments that would show that the CDRs are not responsible for the antibody binding and that the antibodies shouldn’t be claimed by their CDRs.  
The procedure used to humanize and characterize the humanized antibodies is detailed in the art of Zhang et al. (PTO-892 mailed on 08/05/2021; Reference U) (In particular, pages 2778-2780, whole document).  There is no teaching within the Zhang et al. reference to support the CDRs of the antibodies not being responsible for their IgE binding. The reference teaches that 
Claim 3 recites a monoclonal antibody comprising SEQ ID NOs 15, 18 and (16, 32, 63 or 65).  The specification has disclosed the species of the E59, E14, E17, E23, S91 and H6.2 antibodies which fall within this claimed genus of proteins.  E59, E14, E17, E23, S91 and H6.2 antibodies are insufficient to provide enablement for the genus of claimed monoclonal antibodies which may have any number of additional amino acids and any amino acid at the variable positions within the antibodies.  The genus of antibodies encompassed will have unpredictable effects in vitro and in vivo.  Such a genus of antibodies would not be able to be predictably used in therapy or diagnosis.  
While discoveries may allow the development of screening assays to identify substance candidates, the actual products, the test substances themselves, have not yet been developed. The 
As set forth in the previous office action, antibodies without all six CDRs found in the heavy plus light chain binding regions will have unpredictable effects. The specification does not adequately disclose how the skilled artisan would make and use the various antibodies sequences which encompass SEQ ID NOs 15, 18 and (16, 32, 63 or 65) with variable CDRs which are encompassed by the instant claims which could be made and used predictably in an antibody for therapeutic and diagnostic use.   Applicant’s arguments about the claimed structure being enabled by the 6 antibodies produced in the specification is not persuasive because all of the 6 antibodies produced in the specification are specific for IgE based on their CDRs as evidenced by the disclosure in WO 2015/013668 and the specification on pages 37-38.   
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light 
Rudikoff et al. (PTO-892 mailed on 07/21/2020; Reference V) teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (In particular, page 1979, whole document).  Rader et al. (PTO-892 mailed on 07/21/2020; Reference W) teaches in vitro selection and evolution of antibodies derived from phage display libraries by pairing either heavy or light chain of the rodent antibody with human polypeptide library for antibody humanization is unpredictable, and certain antibodies cannot be humanized using this approach; and in addition, antibodies consisting of the same heavy chain paired with light chains that differ in light chain CDR3 and elsewhere in VL can obtain undesired feature of binding different epitopes of the same antigen (In particular, discussion on pages 8914-8915, whole document).  Accordingly, since it is known in the art that antibodies can comprise the same CDR3 amino acid sequences but not share antigen-binding specificity, it is apparent that one of skill in the art could not be able to make and use the genus of recited proteins which encompass antibodies without all six CDRs specified other than the particularly described E59, E14, E17, E23, S91 and H6.2 antibodies which were actually produced in the specification.   For these reasons, one of skill in the art would not recognize that the specification is not enabled for the use of the genus of the recited antibodies.
  As such, the claims are not enabled for the genus of antibodies recited in the claims for predictable function to be used in diagnostic assays and therapeutically.  The specification is not enabled for methods of treatment using the genus of antibodies recited in the claims given that the genus of antibodies that do not bind to IgE and have unpredictable functions.  One of 
 	The specification provides insufficient direction or guidance regarding how to produce antibodies as broadly defined by the claims other than the particularly described E59, E14, E17, E23, S91 and H6.2 antibodies.  One of ordinary skill in the art would be required to practice undue experimentation to practice the invention commensurate in scope with the claims.  
	At issue is whether the claimed genus of antibodies could be used to treat allergic reactions and IgE-mediated disorders.  Given that the claims encompass a broad genus of antibodies without a recited antibody specificity or antibody structure sufficient for antigen recognition by the antibody, it would be unpredictable to use the genus of encompassed antibodies to treat any disease, much less allergic reactions and IgE-mediated disorders which have particular treatment methods and outcomes.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the treating allergic reactions and IgE-mediated disorders in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746.  Applicant’s attention is drawn to MPEP 2107. 
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of  methods claimed, absence of working examples providing evidence which is reasonably predictive that the genus of methods that are effective for in vivo 
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. Applicant’s attention is drawn to MPEP 2107. 
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to make and use the encompassed antibodies with less than six CDRs and a recited antibody specificity.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  Without sufficient guidance, the changes which can be made in the instantly recited antibodies that maintains the functional properties of the antibodies of claim 4 is unpredictable; thus the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.
Applicant’s arguments set forth in their response filed on 02/03/2022 and 02/04/2022 and the declaration of Andrew Saxon filed on 02/03/2022 have been fully considered, but are not found persuasive.
Applicant argues:
Applicant argues that the Examiner needs to address every limitation in the claims in the enablement rejection. Applicant argues that none of the rejected claims requires that the antibody 
Applicant argues that “nowhere has the Examiner provides any logical reasoning or evidence as to why the structural formulas required by the instant claims do not set forth the key “contact residues” required for binding human IgE such that each “X” (i.e., Xaa), particularly 
Applicant argues that only when inoperative combinations is significant does the question of lack of enablement arise.  Applicant argues that the desired binding affinity is very low.  Applicant argues that “one of ordinary skill in the art need only use standard screening assay known in the art to “weed out” any antibodies that lack the desired binding affinity.  Case law makes clear that routine screening assays are not undue experimentation.” Applicant argues that the constant amino acids in the CDR regions are G26, T28, F29, W47, I51, G56, Y60, A97 and R98 of the VH chain and S27, V30, L51, I53, Y54, S59, S63 or A63 and Q98 or Y98 of the VL chain.  Applicant argues that one of ordinary skill in the art could treat any IgE-mediated disorder.  Applicant discusses what is encompassed by IgE-mediated disorders.  Applicant argues that the genus of antibodies encompassed, as evidenced by the in vitro and in vivo experimental results set forth in the specification more than adequately provide a clear relevance to the efficacy of the inventive antibodies in humans.  Applicant argues that Ex Parte Krepelka relates to the utility requirement and not enablement.  
Applicant argues that “the fact that subsequent investigators could make antibodies that fall within the structural formulas of the instant claims supports Applicant’s position that no undue experimental is necessary to make the inventive antibodies.” 
Then Applicant goes on to argue the following:

    PNG
    media_image1.png
    365
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    868
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    852
    654
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    865
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    855
    634
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    811
    665
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    483
    677
    media_image7.png
    Greyscale


The Declaration of Andrew Saxon states:

    PNG
    media_image8.png
    647
    629
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    225
    644
    media_image9.png
    Greyscale

At the outset, Applicant argues on page 11 of their response filed on 01/11/2021 “Again, the USPTO's conventional and archaic belief that an antibody must comprise a full set of 6 CDRs to bind its target have is not applicable to the instant invention. The USPTO's conventional and archaic understanding of what antibodies must have is based on Federal Circuit case law relating to antibody inventions that must strongly bind their targets with high specificity. The USPTO's conventional and archaic belief is simply wrong and is based on a tunnel vision of the antibody arts that ignores the wealth of science and research that proves that all 6 CDRs are not necessary for an antibody to bind a given target.”  As such, Applicant knows that the USPTO requires claims to recite antibodies which comprise all 6 CDRs to bind to its target to be enabled.  Applicant’s arguments are directed to changing the enablement standard for examination of their antibody claims, if not all antibody claims. Applicant has submitted claims with sequences that US Patent search systems cannot even search due to the high percentage of unspecified amino acids, as evidenced by Exhibit D filed on 02/03/2022, for example, combined with the sequence listing which shows which X amino acids are required and which may be deleted from the sequence.  Searchers in the Scientific Technology Information Center and the Examiner have consulted numerous times to devise a way to search the full scope of the claims.  The Examiner has done what is possible to do in searching the claims.  This gives an indication 
Applicants themselves used the CDRs and specificity determining regions of known anti-IgE antibodies to produce the humanized antibodies of the instant invention.  Applicants then designed framework regions in the antibodies and looked for similarities amongst all of the antibodies produced.  These antibodies bind IgE with the requisite binding and have similarities outside of the CDRs because Applicants designed them that way.  Applicants have specified amino acids in the recited sequences where these antibodies have common sequence and have put variable amino acids at the positions where they are not the same, thus providing the “structural limitations” of the claims.  Indicating that the similar amino acids between the humanized antibodies of founder antibodies provide the IgE binding structure is not sufficient to enable the claims because it is the sets of CDRs of the founder antibodies in the humanized antibodies in combination with the framework regions that are indicating binding specificity.  Applicants did not show any antibodies which differ from the recited structural limitations that do not bind to IgE with the requisite binding affinity.  Without such a disclosure in the specification there is no structure function correlation because it is not demonstrated what amino acids are critical and what are not critical for the requisite low affinity antibody binding. There is no demonstration in the prior art of the structure function correlation since Applicants themselves claim this structure giving this function as their own discovery and invention.  The state of the art does not demonstrate a predictable impact of changing amino acids on low 
It is the Examiner’s position that VH CDR1 is 10 amino acids; VH CDR2 is 6 amino acids; and VH CDR3 is 9 amino acids, as taught in the specification.  Of these VH CDRs, the constant amino acids in the CDR regions are G26, T28, F29, W47, I51, G56, Y60, A97 and R98 of the VH chain.  So, of the 25 amino acids in the VH CDRs, only 9 are specified and none of amino acids in the VH CDR3 are specified.  VL CDR1 is 15 amino acids; VL CDR2 is 9 amino acids; and VL CDR3 is 9 amino acids, as taught in the specification. Of these VL CDRs, the constant amino acids in the CDR regions are S27, V30, L51, I53, Y54, S59, S63 or A63 and Q98 or Y98 of the VL chain.  So, of the 33 amino acids in the VL CDRs only 8 are specified, 2 of which are specified to be 2 different amino acids.  Overall, that means that 17/58 amino acids (29.3%) in the CDRs are specified.  Applicant’s argument of the sufficiency of this many constant amino acids in the CDRs is unpersuasive to the Examiner, even in light of all of Applicant’s 48 pages of arguments, citation of art and 49 pages in the specification. 
The places where the antibodies can tolerate changes within the CDRs, as demonstrated by applicant's reduction to practice of the disclosed are very few.  In contrast, the claims are much broader and encompass a plethora of possible amino acid substitutions, including combinations thereof.  One cannot reasonably extrapolate from the comparatively discrete disclosure of substitution-tolerant residues to the very broad genus of possible substitutions and combinations of substitutions encompassed by at least claim 3.  The degree of predictability, breadth of the claims, and working examples presented by the applicant are all considered.
recite a testable function for determining which amino acids can be altered and the function based upon the recited structural limitations is unpredictable.
Sailer et al. (PTO-892; Reference U) teaches that “proteins exist as ensembles of similar conformations. The effect of a mutation depends on the relative probabilities of conformations in the ensemble, which in turn, depend on the exact amino acid sequence of the protein. Accumulating substitutions alter the relative probabilities of conformations, thereby changing the effects of future mutations. This manifests itself as subtle but pervasive high-order epistasis. Uncertainty in the effect of each mutation accumulates and undermines prediction. Because conformational ensembles are an inevitable feature of proteins, this is likely universal” (In particular, abstract, whole document); and that “a key point from our work is that unpredictability can arise even in this extraordinary simple system. The problem of predicting evolution will only become harder as the complexity and realism of the models increase. Using a larger protein, for example, would increase the number of possible options and degeneracy of trajectories, making predictions more challenging.” (In particular, page 11942, left column, whole document).
One of ordinary skill in the art could not predict which undisclosed amino acid or amino acids within the full length amino acid sequence of the recited genus of antibodies could be substituted for which amino acid and whether the resulting modified antibody exhibits the 
The Examiner has set forth the reasoning for her position which applies to all claims and the claim limitations recited in the claims do not meet these requirements.
Applicant argues that none of the rejected claims requires that the antibody exhibits any function, but then goes on to argue that it would not require undue experimentation to determine which antibodies have the binding function.  The claimed antibodies must be made and used commensurate in scope with the specification, despite not having a function recited in most claims.  In order to screen for antibodies which do have requisite binding functions, there must be a testable function recited in the claims.  In order to enable the claims for methods of treatment, the antibodies need to be able to be made and used commensurate in scope with the specification and the antibodies need to be able to be used to treat the recited diseases.  
As set forth in the Office Action mailed on 11/12/2020, the closest prior art that was ascertainable given the high number of unspecified amino acids in the claimed sequences is the following three antibodies. The art of WO 2012/069557 (PTO-892 mailed on 11/12/2020; Reference N) teaches an antibody comprising SEQ ID NO:84 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:86 (which comprises instant SEQ ID NO:16) which binds to hepatocyte growth factor (HGF) (In particular, pages 5-6, claim 5, whole document). The art of WO 2019/141268 (PTO-892 mailed on 11/12/2020; Reference SSVKVSCKASGYTF) and SEQ ID NO:20 (which comprises instant SEQ ID NO:16) and binds to 4-1BB (In particular, paragraphs [0045], [0064], whole document). The art of U.S. Patent 8,043,620 (PTO-892 mailed on 11/12/2020; reference A) teaches the antibody comprising reference SEQ ID NO:24 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGGTF); and SEQ ID NO:46 (which comprises instant SEQ ID NO:16) which binds specifically to WISE (USAG-1, SOSTDC1) which is a secreted cystine knot-containing protein and is expressed primarily in the kidney, lungs and epithelial cells. (In particular, claims, whole document). All three antibodies have the exact same structure of the instantly claimed antibodies with the exception of 1-2 amino acids in instant SEQ ID NO:18. Comparing the sequences of the section corresponding to instant SEQ ID NO:18, the third amino acid being an S in all three of the reference antibodies instead of an A or R as claimed.  In the sequences corresponding to the third from the last amino acid of instant SEQ ID NO:18 in the antibody sequences in WO 2012/069557 (reference SEQ ID NO:84 which binds hepatocyte growth factor) and WO 2019/141268 (reference SEQ ID NO:19 which binds 4-1BB) are both Y which is the amino acid specified in SEQ ID NO:72, whereas the position in U.S. Patent 8,043,620 (reference SEQ ID NO:24) is a G. The section corresponding to SEQ ID NO:18 in the reference sequences in WO 2012/069557 (reference SEQ ID NO:84) and WO 2019/141268 (reference SEQ ID NO:19) are identical between the two antibodies which bind to two different molecules. 
Applicant indicated in the response filed on 05/14/2021 that those references did not teach any affinity binding experiments to determine whether or not the antibodies bind to human IgE and Applicant argued that the Examiner did not provide evidence that these antibodies would 
So, to summarize Applicants provide: 6 examples of highly homologous antibodies with the requisite function and are claiming these antibodies using a consensus sequence with 17/56 amino acids in the CDRs specified with none of the specified amino acids being in VH CDR3, and no examples of antibodies with amino acid changes that do not have the requisite function.  Applicants concurrently argue that 3 antibodies with 1-2 amino acid differences from the entire recited VH and VL sequences which bind to entirely different molecules either do also bind to IgE with the requisite binding affinity in addition to the specific binding to their target or do not bind to IgE with the requisite binding affinity and it’s irrelevant because the sequences are different by one or two amino acids.  
Applicants argue that there is no functional requirements in the claims but one of ordinary skill in the art would not be required to perform undue experimentation to determine which antibodies are encompassed by the claim recitations and then be able to use them commensurate in scope with the claimed invention.  
Applicant argues that University of Rochester v Searle is irrelevant to the issue of enablement. The Examiner explained her position with regard to this citation in the body of the rejection.  
Applicant argues that after final claim amendments not being entered for purposes of appeal is an acknowledgement that the rejections of the final Office Action and analyses were inapplicable to the scope of the instant claims.  The Examiner is not quite sure what to make of this, but yes claim amendments filed after final were not entered or considered in the advisory action mailed on 06/15/2021.  

[0074] In some embodiments, hLAAIGEs according to the present invention activates piecemeal degranulation in effector cells (e.g., a basophil, mast cell, eosinophil, and/or the like). In "piecemeal degranulation", granule proteins are mobilized and released by a mechanism that: (i) does not involve the wholesale secretion of granule content like in exocytosis; (ii) leaves behind partially empty membrane-bound granule chambers; and (iii) depends on the trafficking of small vesicles. See, e.g., Bandeira-Melo & Weller (2005) Mem. Inst. Oswaldo Cruz 100 (Supp. I):73-81. Piecemeal degranulation is associated with allergic/effector cell desensitization, but not anaphylactic degranulation. In some embodiments, hLAAIGEs according to the present invention activate piecemeal degranulation, but not anaphylactic degranulation, in the effector cells (e.g., basophils, mast cells, eosinophils, and/or the like). Suitable approaches for determining whether an antibody activates piecemeal degranulation are known and include, e.g., assaying for up-regulation of CD203c in cells exposed to the antibody. Specifically, the upregulation of CD203c on ex vivo basophils can serve as a biomarker for piecemeal degranulation. CD203c upregulation can also serve as a biomarker of therapeutic potential, whereas the inability to trigger CD63 expression of hLAAIGE from basophils could be used to monitor the safety of hLAAIGEs


Applicant’s argument that copying Applicant’s arguments into the previous office action was not evidence that the arguments had been considered.  It is the Examiner’s position that rather than trying to summarize the 22 or now 48 pages of argument filed by Applicant that the Examiner copies and pastes these arguments into the action when concurrently discussing them to have the relevant information in the document.    
Applicant’s argument that “nowhere has the Examiner provides any logical reasoning or evidence as to why the structural formulas required by the instant claims do not set forth the key “contact residues” required for binding human IgE such that each “X” (i.e., Xaa), particularly those in the CDR regions, cannot be any desired amino acid residue really goes to the crux of Applicant’s position.  Given that applicant has only specified 17/58 amino acids in the CDR regions, the claims as recited fully read on antibodies specific for other antigens, as evidenced by the art of WO 2012/069557 (PTO-892 mailed on 11/12/2020; Reference N) and WO 2019/141268 (PTO-892 mailed on 11/12/2020; Reference O).  It is noted that the amino acid 
The Examiner argues that the claims encompass a great percentage of inoperative antibodies.  In support of this, the Examiner will address the declaration of Andrew Saxon.  
The Declaration of Andrew Saxon under 37 CFR 1.132 filed on 02/03/2022 is insufficient to overcome the rejection of claims 3-15 and 18-20 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because the declaration enhances the Examiner’s argument.   The humanization of the antibodies is performed by selecting an optimal, homologous germline framework for each different starting antibody clone, grafting CDRs and creating a few variant residues that are back-mutated, and screening for binding. Applicants selected 3 optimal different germline frameworks for each of the 3 different clones.  The declaration stated that Applicant created 25 different options for each parent clone.  Of those, 2-3 from each clone were functional, and Applicant aligned those to create the claimed consensus.  However, Applicant is aligning different unrelated germline  All of the 25 humanized sequences for each specific clone would be significantly more homologous to each other than they would be to the other 25 created using a different framework selected to be optimal for the other humanized clones. Thus, the nonfunctional clones would be within the scope of the broad claimed consensus that was created used disparate framework regions for different germline VH/VL selected as being optimal for the different antibody clones.  Moreover, the declaration demonstrates that most of the humanized sequences were non-functional, either could not be expressed or non-binding, and the declaration states that only 2-3 of the 25 worked. Furthermore, the sequences were only identified using an empirical testing process, not by known correlation between structure and function, so with respect to the claimed consensus sequence, there would be no way to predict which residues could be substituted for all of the X’s in a manner that would allow functional expression and functional binding.  
Applicant’s argument that the desired binding affinity is very low does not negate the fact that there is no structure function correlation that results in only the very low binding, nor is there a recited testable function.  If anything, the genus of antibodies with the requisite only very low affinity binding is a higher bar and a harder to predict sub-genus of IgE-binding antibodies.  
For all of the reasons cited, it is the Examiner’s position that one of ordinary skill in the art could not treat any IgE-mediated disorder using the genus of antibodies encompassed which as stated encompass antibodies with specificity for other antigens.  Making and using antibodies which are specific for other antigens to treat an IgE-mediated disorder would have no predictability given the effects of the antibodies on their specific antigen.  
It remains the Examiner’s position as set forth supra and below that the antibodies actually produced in the specification are insufficient to provide enablement for the claims 
Other investigators can produce completely unrelated antibodies with different CDRs and binding specificities in the future and have their antibody structures encompassed by the “structural limitations” of the instant claims completely by chance.  These antibodies could not be used commensurate in scope with the claimed invention.  Applicant’s argument that “the fact that subsequent investigators could make antibodies that fall within the structural formulas of the instant claims supports Applicant’s position that no undue experimental is necessary to make the inventive antibodies” is completely unpersuasive.  The antibodies of the instant application must have the ability to be used as disclosed and because that is the invention. 
Applicant is asking the USPTO to use a different standard for the examination of their antibody claims, citing the examination standard as “conventional and archaic” in their responses on 01/11/2021 and 05/14/2021.  It is the Examiner’s position that the specification does not disclose sufficient evidence for changing the examination standards for their antibody claims, much less the antibody claims at the USPTO.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01(C).   
The rejection stands for reasons of record.  

s 16, 19-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is in possession of: the E59, E14, E17, E23, S91 and H6.2 antibodies which bind to IgE; and methods of using these antibodies, including methods of treatment.  
Applicant is not in possession of: the genus of proteins recited in the claims which can be used in the methods of treatment of claims 19-20 and 23-24; and the proteins with the binding affinity recited in claims 16 and 23-24, and the recited methods of using these antibodies in treatment.  
The specification describes on pages 37-39 that Applicants have used mouse monoclonal antibodies Founder E17, Founder F11 and Founder P6.2 which were made in WO 2015/013 with low binding affinities for human IgE of about 6.92 x 10-7, 8.19 x 10-8 and 2.54 x 10-6, respectively.  To humanize these antibodies the CDRs and specificity determining residues (SDR) of each heavy chain variable (VH) and light chain variable (VL) region were engrafted into framework (FR) regions of the most homologous human germline sequences.  The sequences of the antibodies were as follows 
E59 VH/VL: SEQ ID NOs 1/3; 
E14 VH/VL: SEQ ID NOs 58/59; 
E17 VH/VL SEQ ID NOs 60/61; 

S91 VH/VL SEQ ID NOs 64/65; and 
H6.2 VH/VL: SEQ ID NOs 66/67.  

The heavy chain sequences of the E14, E17, E23 and E59 (SEQ ID NOs 1, 58, 60 and 62) are 100% sequence identical to each other.  So, these antibodies only differ in their light chain sequences.  SEQ ID NO:3 differs from SEQ ID NO:s 59 by one S to A amino acid change at position 33.  SEQ ID NO:3 differs from SEQ ID NO:s 61 by one S to A amino acid change at position 35.  SEQ ID NO:3 differs from SEQ ID NO:63 by 3 amino acids H to Y at position 34, E to K at position 59 and S to A at position 60.  This is the entirety of the differences amongst the E14, E17, E23 and E59 antibodies. 
Then, Applicant aligned the sequences of the humanized VH and VL sequences, kept the common sequences and put an x at the amino acids that didn’t align.  The alignment of the VH sequences is 3 different sequences and the alignment of the VL sequences is 4 nearly identical sequences aligned with 2 additional sequences for the humanized F11 and P6.2 founder antibodies of S91 and H6.2.  The claimed invention is directed to humanized versions of known antibodies which were specific for IgE and known to bind to IgE with the desired low affinity as claimed.   
Claim 3 recites a protein comprising SEQ ID NOs 15, 72 and (16, 63 or 65).  The specification has described the species of the E59, E14, E17, E23, S91 and H6.2 antibodies which fall within this claimed genus of proteins.  
The claims encompass antibodies with variable region sequences containing amino acids not found in the E59, E14, E17, E23, S91 and H6.2 antibodies that were actually produced in the 
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
The specification must set forth the structural features that allow one of ordinary skill in the art to identify and produce the recited antibodies. In the instant case, definition by function (“antibody” which inherently binds; particular binding affinities in claims 16 and 23-24; ability to treat allergic conditions in claims 19-20 and 23-24) does not suffice to define the genus because it is only an indication of what the antibodies do and how they function, rather than what they are.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  The art of Mariuzza et al. (PTO-892 mailed on 07/21/2020; Reference U) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one 
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. MacCallum, et al. (PTO-892 mailed on 07/21/2020; Reference X) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference U) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in the specification wherein the antibodies would still function. Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.

As evidenced by the art of Goel et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference V), Khan et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference W) and Poosarla et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference X), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would exhibit the recited functions. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding IgE with the recited affinities and use for treating allergies such that a skilled artisan would have known what antibody structures possess the claimed functions.

The specification does not disclose a correlation between the antibody structure and the function of binding IgE with the binding affinities recited in claims 16 and 23-24, such that a skilled artisan would have known what antibody variants possess the claimed function. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16. In this instant case, Applicants have not provided the requisite identifying structural features of the antibodies encompassed. "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17. 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the 
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly\ characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat 
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.

A "representative number of species" means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial
variation within the genus, one must describe a sufficient variety of species to
reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG
v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir.
2014) (Claims directed to a functionally defined genus of antibodies were not
supported by a disclosure that "only describe[d] one type of structurally similar
antibodies" that "are not representative of the full variety or scope of the genus.").
The disclosure of only one species encompassed within a genus adequately
describes a claim directed to that genus only if the disclosure "indicates that the
patentee has invented species sufficient to constitute the gen[us]." See Enzo
Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343,
1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a
biotechnological invention cannot necessarily claim a genus after only describing
a limited number of species because there may be unpredictability in the results
obtained from species other than those specifically enumerated."). "A patentee will
not be deemed to have invented species sufficient to constitute the genus by virtue
of having disclosed a single species when…the evidence indicates ordinary
artisans could not predict the operability in the invention of any species other
than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282
(Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing
coating were not supported by a disclosure of a microcrystalline wax coating where
there was no evidence in the disclosure or anywhere else in the record showing
applicant conveyed that any other coating was suitable for a PTFE dental floss.)….

Satisfactory disclosure of a "representative number" depends on whether one of
skill in the art would recognize that the applicant was in possession of the necessary
common attributes or features possessed by the members of the genus in view of
the species disclosed. For inventions in an unpredictable art, adequate written
description of a genus which embraces widely variant species cannot be achieved
by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at
1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the
structural diversity of the claimed genus, either through the disclosure of sufficient
species that are "representative of the full variety or scope of the genus," or by the
establishment of "a reasonable structure-function correlation."

	The particularly described E59, E14, E17, E23, S91 and H6.2 antibodies have 3 notably different CDR sets and framework regions and are derived from 3 different founder antibodies.  The genus of antibodies is recited to have particular IgE binding affinity as recited in the claims -5 to about 7 x 10-8 M Kd as measured by the Biacore method or which can be used in vivo to treat allergic disorders.  
The changes in the amino acid sequence of an antibody that can be tolerated while retaining low binding affinity requires a knowledge of which amino acids in the antibody’s
sequence, if any, are tolerant of modification and which are conserved (i.e. intolerant to
modification), and detailed knowledge of the ways in which the antibody’s sequence, and in turn
structure, relates to its function. The teachings of the instant specification are insufficient to guide the skilled artisan to the genus of antibodies encompassed by the instant claims.

An antibody claimed by reciting its function –its ability to bind a certain antigen –and by reciting the structure of the CDRs which form its antigen binding site, whether those CDRs be defined by Kabat and/or Chothia, is adequately supported.  Antibodies comprising only these features represent an essentially unlimited genus with respect to their framework residues, but this would be sufficient because the structures of the six CDRs sufficient to form the IgE binding site, in the context of a generic heavy and light chain framework residues amounts to structure 
There is no evidence set forth in the specification or in these arguments that shows that the CDRs are not responsible for the IgE binding.  Applicant took IgE binding CDR sets from the founder antibodies to make the humanized versions of the antibodies.  Indicating that the similar amino acids between the humanized antibodies of unrelated founder antibodies provide the IgE binding structure is not sufficient to describe the genus of antibodies in the claims because it is the sets of CDRs of the founder antibodies in the humanized antibodies in combination with the framework regions that are indicating binding specificity.  Applicants did not show any antibodies which differ from the recited structural limitations that do not bind to IgE with the recited binding affinity.  Applicants have not proved that the recited structure is critical for the function.  Rather they have just shown sequence similarity without indicating core structures of the sequences which are necessary for binding.  There is no indications which amino acids in the CDRs can be varied and to what they can be varied while still retaining the specifically recited antibody binding.  Changing amino acids within the CDRs leads to unpredictable binding for all of the reasons set forth in the art of record so there is no correlation between structure and function as required.  
Applicant’s arguments set forth in their response filed on 02/03/2022 and 02/04/2022 and the declaration of Andrew Saxon filed on 02/03/2022 have been fully considered, but are not found persuasive.
Applicant argues:

	It is the Examiner’s position that to satisfy the written description requirement under 35 U.S.C. § 112, first paragraph, the specification must “reasonably convey[] to those skilled in the art that the inventor had possession” of the claimed invention as of the filing date. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus requires the disclosure of “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.

	A “representative number of species” means that the species which are adequately described are representative of the entire genus. MPEP § 2163. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Id. (citing AbbVie Deutschland GmbH & Co., KG v. Janssen
Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”)).
	It is the Examiner’s position that the specification does not disclose a “representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350. 
	A functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art.” In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002)
	It is the Examiner’s position that the specification does not describe and the skilled artisan cannot predict based upon the specification which particular combinations of X residues in the heavy and light chain amino acids are sufficient to support the claimed binding characteristics and ability to be used to treat IgE-mediated diseases.
One of ordinary skill in the art cannot visualize or recognize members of the claimed genus.  Applicant has submitted claims with sequences that US Patent search systems cannot 
Applicants used the CDRs and specificity determining regions of known anti-IgE antibodies to produce the humanized antibodies of the instant invention.  Applicants then designed framework regions in the antibodies and looked for similarities amongst all of the antibodies produced.  These antibodies bind IgE with the requisite binding and have similarities outside of the CDRs because Applicants designed them that way.  Applicants have specified amino acids in the recited sequences where these antibodies have common sequence and have put variable amino acids at the positions where they are not the same, thus providing the “structural limitations” of the claims.  Indicating that the similar amino acids between the humanized antibodies of founder antibodies provide the IgE binding structure is not sufficient to describe the genus of antibodies because it is the sets of CDRs of the founder antibodies in the and what are not critical for the requisite low affinity antibody binding. There is no demonstration in the prior art of the structure function correlation since Applicants themselves claim this structure giving this function as their own discovery and invention.  The state of the art does not demonstrate a predictable impact of changing amino acids on low affinity binding. Zhang et al. (PTO-892 mailed on 02/16/2021; Reference U) teaches  “Historically low affinity protein-protein binding, or weak protein-protein interaction, was considered physiologically irrelevant.” 
It is the Examiner’s position that VH CDR1 is 10 amino acids; VH CDR2 is 6 amino acids; and VH CDR3 is 9 amino acids, as taught in the specification.  Of these VH CDRs, the constant amino acids in the CDR regions are G26, T28, F29, W47, I51, G56, Y60, A97 and R98 of the VH chain.  So, of the 25 amino acids in the VH CDRs, only 9 are specified and none of amino acids in the VH CDR3 are specified.  VL CDR1 is 15 amino acids; VL CDR2 is 9 amino acids; and VL CDR3 is 9 amino acids, as taught in the specification. Of these VL CDRs, the constant amino acids in the CDR regions are S27, V30, L51, I53, Y54, S59, S63 or A63 and Q98 or Y98 of the VL chain.  So, of the 33 amino acids in the VL CDRs only 8 are specified, 2 of which are specified to be 2 different amino acids.  Overall, that means that 17/58 amino acids (29.3%) in the CDRs are specified.  Applicant’s argument of the sufficiency of this many constant amino acids in the CDRs is unpersuasive to the Examiner, even in light of all of Applicant’s 48 pages of arguments, citation of art and 49 pages in the specification. 

Applicants have not proved that the recited structure is critical for the function, nor have they shown that the positions where there is an X can be any or no amino acid  The impact of amino acid changes in the CDRs and to what they can be varied to while still retaining the specifically recited antibody low affinity binding has not been adequately described.  Changing amino acids within the CDRs leads to unpredictable binding for all of the reasons set forth in the art of record.  The specification has not described antibodies which have been extensively changed in the CDRs as encompassed by the instant claim recitations which can bind to IgE with exclusively low affinity and can be used to treat IgE-medicated diseases.  
Sailer et al. (PTO-892; Reference U) teaches that “proteins exist as ensembles of similar conformations. The effect of a mutation depends on the relative probabilities of conformations in the ensemble, which in turn, depend on the exact amino acid sequence of the protein. Accumulating substitutions alter the relative probabilities of conformations, thereby changing the effects of future mutations. This manifests itself as subtle but pervasive high-order epistasis. Uncertainty in the effect of each mutation accumulates and undermines prediction. Because conformational ensembles are an inevitable feature of proteins, this is likely universal” (In particular, abstract, whole document); and that “a key point from our work is that unpredictability can arise even in this extraordinary simple system. The problem of predicting 
One of ordinary skill in the art could not predict which undisclosed amino acid or amino acids within the full length amino acid sequence of the recited genus of antibodies could be substituted for which amino acid and whether the resulting modified antibody exhibits the critical low affinity binding and ability to be used in vivo. 
As set forth in the Office Action mailed on 11/12/2020, the closest prior art that was ascertainable given the high number of unspecified amino acids in the claimed sequences is the following three antibodies. The art of WO 2012/069557 (PTO-892 mailed on 11/12/2020; Reference N) teaches an antibody comprising SEQ ID NO:84 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:86 (which comprises instant SEQ ID NO:16) which binds to hepatocyte growth factor (HGF) (In particular, pages 5-6, claim 5, whole document). The art of WO 2019/141268 (PTO-892 mailed on 11/12/2020; Reference O) teaches the antibody comprising SEQ ID NO:19 (which comprises instant SEQ ID NO:15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:20 (which comprises instant SEQ ID NO:16) and binds to 4-1BB (In particular, paragraphs [0045], [0064], whole document). The art of U.S. Patent 8,043,620 (PTO-892 mailed on 11/12/2020; reference A) teaches the antibody comprising reference SEQ ID NO:24 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGGTF); and SEQ ID NO:46 (which comprises instant SEQ ID NO:16) which binds specifically to WISE (USAG-1, SOSTDC1) which is a secreted cystine knot-containing protein and is expressed primarily in the kidney, lungs and epithelial cells. (In particular, claims, 
So, to summarize Applicants provide: 6 examples of highly homologous antibodies with the requisite function and are claiming these antibodies using a consensus sequence with 17/56 amino acids in the CDRs specified with none of the specified amino acids being in VH CDR3, and no examples of antibodies with amino acid changes that do not have the requisite function.  Applicants concurrently argue that 3 antibodies with 1-2 amino acid differences from the entire recited VH and VL sequences which bind to entirely different molecules either do also bind to IgE with the requisite binding affinity in addition to the specific binding to their target or do not bind to IgE with the requisite binding affinity and it’s irrelevant because the sequences are different by one or two amino acids.  
Applicant’s argument that “nowhere has the Examiner provides any logical reasoning or evidence as to why the structural formulas required by the instant claims do not set forth the key “contact residues” required for binding human IgE such that each “X” (i.e., Xaa), particularly 
The Examiner argues that the claims encompass a great percentage of inoperative antibodies.  In support of this, the Examiner will address the declaration of Andrew Saxon.  
The Declaration of Andrew Saxon under 37 CFR 1.132 filed on 02/03/2022 is insufficient to overcome the rejection of claims 3-15 and 18-20 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because the declaration enhances the Examiner’s argument.   The humanization of the antibodies is performed by selecting an optimal, homologous germline framework for each different starting antibody clone, grafting CDRs and creating a few variant residues that are back-mutated, and screening for binding. Applicants selected 3 optimal different germline frameworks for each of the 3 different clones.  The declaration stated that Applicant created 25 different options for each  All of the 25 humanized sequences for each specific clone would be significantly more homologous to each other than they would be to the other 25 created using a different framework selected to be optimal for the other humanized clones. Thus, the nonfunctional clones would be within the scope of the broad claimed consensus that was created used disparate framework regions for different germline VH/VL selected as being optimal for the different antibody clones.  Moreover, the declaration demonstrates that most of the humanized sequences were non-functional, either could not be expressed or non-binding, and the declaration states that only 2-3 of the 25 worked. Furthermore, the sequences were only identified using an empirical testing process, not by known correlation between structure and function, so with respect to the claimed consensus sequence, there would be no way to predict which residues could be substituted for all of the X’s in a manner that would allow functional expression and functional binding.  
Applicant’s argument that the desired binding affinity is very low does not negate the fact that there is no structure function correlation that results in only the very low binding.  If anything, the genus of antibodies with the requisite only very low affinity binding is a higher bar and a harder to predict sub-genus of IgE-binding antibodies.  
For all of the reasons cited, it is the Examiner’s position that one of ordinary skill in the art could not treat any IgE-mediated disorder using the genus of antibodies encompassed which as stated encompass antibodies with specificity for other antigens.  Antibodies which are specific for other antigens to treat an IgE-mediated disorder would have no predictability given the effects of the antibodies on their specific antigen.  

Other investigators can produce completely unrelated antibodies with different CDRs and binding specificities in the future and have their antibody structures encompassed by the “structural limitations” of the instant claims completely by chance.  These antibodies could not be used commensurate in scope with the claimed invention.  
Applicant is asking the USPTO to use a different standard for the examination of their antibody claims, citing the examination standard as “conventional and archaic” in their responses on 01/11/2021 and 05/14/2021.  It is the Examiner’s position that the specification does not disclose sufficient evidence for changing the examination standards for their antibody claims, much less the antibody claims at the USPTO.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01(C).   
The rejection stands for reasons of record.  
10.	Claims 17 and 21-22 appear to be in condition for allowance.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 25, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644